NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
GERALD C. ARENDT; DAVID D.                       No.   14-35457
BROWN,
                                                 D.C. No. 2:11-cv-05135-LRS
               Plaintiffs-Appellants,

          v.                                     MEMORANDUM*

WASHINGTON-IDAHO-MONTANA
CARPENTERS-EMPLOYERS
RETIREMENT TRUST FUND; ZENITH
ADMINISTRATORS, INC.,

               Defendants-Appellees,

UNITED STATES OF AMERICA,

               Intervenor-Defendant-
               Appellee.

                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                       Argued and Submitted October 6, 2016
                                Seattle, Washington


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: W. FLETCHER, FISHER and N.R. SMITH, Circuit Judges.

      Gerald Arendt and David Brown appeal the district court’s dismissal of their

suit alleging violations of the Takings Clause and the Fifth Amendment’s

guarantee of equal protection. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      The defendants’ decision to cut the Rule of 80 early retirement benefit did

not involve government action, so the district court properly dismissed the

plaintiffs’ constitutional claims. See Blum v. Yaretsky, 457 U.S. 991, 1002-03

(1982). A private entity does not become a government actor simply because it is

subject to extensive regulation. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.

40, 52 (1999). Although the Pension Protection Act of 2006 (“PPA”) required the

defendants to implement a rehabilitation plan, nothing in the PPA compelled them

to cut the Rule of 80 benefit; they retained discretion to decide how to implement

the plan – subject to collective bargaining. See id.; Blum, 457 U.S. at 1006-07; 29

U.S.C. § 1085(e)(3). Accordingly, no government action was present in “the

specific conduct of which the plaintiff complains.” Blum, 457 U.S. at 1004; cf.

George v. Edholm, 752 F.3d 1206, 1215-17 (9th Cir. 2014).

      Because there was no government action, we do not reach the merits of the

plaintiffs’ constitutional claims.

      AFFIRMED.

                                         2